Citation Nr: 1637301	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-47 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an initial compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to August 1972 and from January 1974 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) from January 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing in September 2012.  The Veterans Law Judge (VLJ) who presided over the Veteran's hearing is no longer employed by the Board.  In July 2016, the Veteran was advised of his right to testify at a second hearing.  The Veteran declined, and asked the Board to consider his case based on the evidence of record.  A transcript of the September 2010 hearing is of record, and the Board has reviewed the Veteran's prior testimony.  

Following the September 2012 hearing, the Board issued a decision in February 2013 denying entitlement to service connection for chronic obstructive pulmonary disease and a left knee disability.  The Board, however, remanded the issues of entitlement to service connection for an eye disability and a sleep disorder, and an initial compensable rating for malaria, to include providing VA examinations and opinions.  The matter has since been returned to the Board for appellate review.  

In a November 2015 rating decision, the RO recharacterized the Veteran's service-connected post-traumatic stress disorder (PTSD) as PTSD also claimed as a sleep disorder and increased his disability rating to 70 percent, effective June 24, 2014.  See Feb. 2013 Board remand at 15 (finding that "the Veteran should be provided with a VA examination to determine whether he has sleep disturbances that are part of a psychiatric disorder related to active duty").  The RO found, in pertinent part, that a June 27, 2014, VA examiner determined that the Veteran's sleep impairment has a direct relationship to his PTSD.  The Veteran was informed that the decision was considered a grant of the benefit sought on appeal for service connection for a sleep disorder.  Cf. Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record does not reflect that the Veteran filed a Notice of Disagreement with the November 2015 rating decision and, therefore, that issue is not before the Board.   

Finally, the record currently available to the Board indicates that the RO may still be taking action on the Veteran's claims of entitlement to service connection for ischemic heart disease and an increased evaluation of third finger sprain, left hand.  In that regard, the Board notes that the Veteran's July 20, 2015, VA form 9 requested a Board videoconference hearing.  Hence, the Board does not have jurisdiction over those issues at this time.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.
 

FINDINGS OF FACT

1.  A preponderance of the evidence establishes it is less likely than not any current eye disability had its onset, or is otherwise etiologically related to, active service.

2.  There is no clinical evidence demonstrating that the Veteran has experienced a relapse of malaria.  Additionally, there is no clinical evidence demonstrating residual liver or spleen damage secondary to malaria.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial compensable evaluation for malaria have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.88b, Diagnostic Code 6304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by letters dated January 2010 and May 2010. The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claims. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  The Veteran was afforded VA examinations in August 2010, and June 2014.  As the examinations and opinions included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by adequate supporting rationale, the Board finds that the examinations and opinions are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As noted above, in February 2013, the Board remanded the Veteran's claims to obtain outstanding private treatment records, to secure a VA examination to determine the etiology of any eye disabilities, and to secure a VA examination to determine the current severity of the Veteran's service-connected malaria.   As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has been diagnosed with several eye disabilities throughout the appeal period.  He asserts his eye disabilities were caused by injuries to his eyes during active service.  In the alternative, he asserts his eye disabilities were caused by exposure to Agent Orange.  

The Board finds that the weight of the evidence, lay and medical, does not establish that a chronic eye disability manifested during active service.  A November 1972 health record reveals the Veteran received treatment for sand in both eyes.  He was diagnosed with small corneal abrasions.  In January 1972, he complained of burning eyes.  However, these symptoms were attributed to a viral infection rather than a specific eye condition.  He had associated vomiting, nausea, and headaches and was not diagnosed with an eye disorder.  There are no further complaints of, or treatment for, any eye conditions during his first period of service.  His June 1972 discharge examination revealed normal eyes and he denied a history of eye trouble.  

During the Veteran's December 1973 re-enlistment examination, he once again had normal eyes and he declined a history of eye trouble.  A December 1974 service health record revealed complaints of burning eyes due to sand and chemical contact.  The Veteran was diagnosed with conjunctival abrasion.  He was offered a patch and ointment, and he was advised to follow up the next day if he was not cured after his patch was removed.  There is no evidence of an additional visit.  During his April 1977 separation examination, he had normal eyes and he declined a history of eye trouble.  He indicated he was in good health.  This is consistent with the Veteran testimony at his September 2012 Board hearing, in which he indicated his eye symptoms began after he was discharged.  

As a chronic eye disability did not manifest during active service, in order to establish service connection, there must be competent evidence of a "nexus" between a current eye disability and an in-service injury.  After reviewing the record, the Board determines there is insufficient evidence of such a nexus.

The evidence includes both VA and private treatment records.  A VA optometry note from November 2009 reveals the Veteran requested new prescription glasses due to worsening eyesight.  He was diagnosed with several degenerative conditions such as mild inferior pavingstone degenerations, hyperopia, astigmatism, and presbyopia.  He was seen for new prescription glasses again in July 2010.  In April 2014, the Veteran was seen at a private facility in South Tulsa for a cataract evaluation.  He was diagnosed with bilateral combined cataract, blepharochalsis, and possible glaucoma.  None of the Veteran's physicians, either VA or private, have opined, or suggested, that a current eye disability had its onset during, or is otherwise etiologically related to, active service. 

The Veteran was provided with a VA eye examination in June 2014, at which time he complained of blurriness in his eyes and difficulty with seeing floaters and halos, especially at night.  The Veteran reported to the examiner he had successful right eye cataract surgery the month before, and was scheduled for left eye surgery soon.  The examiner diagnosed the Veteran with pseudophakia, cataract, and blepharitis.  Despite these diagnoses, the examiner indicated that he had no current significant visual acuity or visual disability.  His left eye, which still had a cataract, for example, was capable of 20/30 vision.  

The examiner opined that it was less likely than not any current eye disabilities had their onset during, or were otherwise etiologically related to, active service.  The examiner explained that there is no relationship between the Veteran's current eye disabilities and the conjunctivitis and corneal abrasions noted during service.  Rather, he opined that the Veteran's current eye disabilities are age-related.  He explained that blepharitis is inflammation of the eye lid margins and Meibomian glands, while a cataract is clouding inside the eye.  Neither is associated with conjunctival abrasion or corneal straining.   Finally, the examiner opined that there was no vision loss on examination, nor were the current eye conditions congenital in nature.  

The Board has considered the Veteran's lay statements in which he asserts his current eye disabilities are etiologically related to service.  However, the Board finds that he is not competent to opine as to the specific etiology of an eye disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Although the Board may not categorically reject lay evidence as not competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Id.  In other words, whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  The complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the Board finds that the question of the cause of the Veteran's eye disabilities is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report reduced or blurred vision, or symptoms such as burning eyes or seeing floaters and halos, the question of the cause is not an observable fact.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Rather, resolution of that question requires clinical testing to assess and diagnose the underlying condition, and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  The Board finds that the Veteran's statements as to etiology are not competent evidence.

The Board has also considered the medical literature submitted by the Veteran which identifies a relationship between visual problems, generally, and Agent Orange exposure.  With regards to the medical literature submitted by the Veteran, the Board notes that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, however, the medical literature submitted by the Veteran does not address the facts of the Veteran's specific case and is general in nature.  The Board therefore concludes that this information is insufficient to establish the required medical nexus opinion.  Again, the June 2014 VA examiner opined that the Veteran's current eye disabilities are age-related.  

In sum, while the Veteran has been diagnosed with several current eye disabilities, the competent evidence of record does not establish that it is at least as likely as not any current eye disability had its onset during, or is otherwise etiologically related to, active service.  Under these circumstances, entitlement to service connection must be denied.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

The Veteran is currently service-connected for malaria under Diagnostic Code 6304.  Under this diagnostic code, malaria, as an active disease, warrants a 100 percent disability rating.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, the residuals of malaria are to be rated as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  

The Veteran asserts that his residuals of malaria include "relapses" lasting several days, with symptoms similar to the flu, though much more severe.   He states he will occasionally have weakness, chills, shaking, night sweats and a fever.  The Veteran's friend submitted a statement in June 2013 describing the Veteran's symptoms during such "relapses."  His friend witnessed the Veteran suffering from such symptoms as perfuse sweating and fever for four days.  He further indicated the Veteran was "misdiagnosed" with the flu on prior occasions. 

In addition to the lay statements of record, the Board has also reviewed all of the medical evidence of record.  A June 2007 Muskogee VAMC note revealed a normal liver and spleen, with no enlargements or masses.  In April 2008, lab test results showed normal liver enzyme levels.  In August 2010, the Veteran was provided with a VA examination, at which time he stated that he had not received any treatment for his condition, though he occasionally has "an attack" causing him to stay in bed.  A malaria smear was performed and was within normal limits.  He had no evidence of malnutrition, vitamin deficiency or infection.  

In September 2012, the Veteran's private physician, Dr. C.K., wrote a letter describing the Veteran's recurrent episodes of fever, malaise, headache, myalgia, chills, and syncope.   Dr. C.K. personally witnessed one such episode in 1990 and attributed the condition to the flu.  Dr. C.K. wrote that the Veteran did not associate his troublesome symptoms with malaria until only recently, and that he recalled being told during his initial diagnosis in Vietnam that he would have recurrent symptoms throughout his life.  Dr. C.K. concluded his letter by stating the Veteran "...is requesting proper evolution, treatment, and any service-connected benefits to assist in what appears to be the result of malaria..." (emphasis added).

To the extent that Dr. C.K. opines the Veteran's symptoms "appears to be" the result of malaria, the Board notes that such language is speculative and does not rise to the level of at least as likely as not.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  There also is no indication that Dr. C.K. performed a malaria smear to confirm the presence of malarial parasites.  Thus, while his letter is probative evidence of the Veteran's current symptoms, Dr. C.K.'s opinion alone is not sufficient to establish that the Veteran's recurrent symptoms represent manifestations of malaria as an active disease.  

The Veteran was provided with a second VA examination in June 2014, at which time he was asymptomatic.  The Veteran told the examiner that he experiences "relapses" once or twice per year.  The examiner diagnosed inactive malaria, and opined that the Veteran's episodes of illness referred to as "relapses" of malaria were unsubstantiated.  The examiner further indicated that there was no documentation of any treatment of malaria during the appeal period.  A malarial smear performed in conjunction with the examination was revealed in July 2014 to be negative.

The Board finds that the weight of the competent evidence of record does not establish that the Veteran has experienced relapses of his service-connected malaria during the appeal period.  There is no evidence of malarial parasites in his blood, as evidenced by the negative malarial smears results in August 2010 and July 2014.  Under these circumstances, there is no basis to award a 100 percent evaluation for malaria as an active disease under Diagnostic Code 6304.  Additionally, the Board finds that there is no clinical evidence demonstrating either liver or spleen damage secondary to malaria, such that residuals of malaria could be rated under the appropriate system.  

To the extent that the Veteran believes that he has experienced recurrences of malaria since service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  See Layno, 6 Vet. App. at 470.  However, as to whether certain symptoms represent recurrences or residuals of malaria, the Board finds that such assessment of the origin of symptoms is a medical determination outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 428; see also Jandreau, 492 F.3d, at 1376-77.  Thus, although the Board has carefully considered the lay evidence of record, the Board finds that evidence not competent for purposes of awarding the Veteran a compensable disability rating in this case.  

In sum, the weight of the competent medical evidence demonstrates that the Veteran's malaria does not warrant an initial compensable evaluation.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is sympathetic to the Veteran's condition.  The Board does not doubt the Veteran's experiences severe flu-like symptoms once or twice per year.  However, a compensable evaluation cannot be awarded without clinical evidence establishing a relapse of malaria.  The Board's current decision does not preclude the Veteran from seeking in an increased disability rating in the future, if his condition worsens and he is able to demonstrate the presence of compensable symptomatology.  

ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to an initial compensable evaluation for malaria is denied.


____________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


